Name: Council Regulation (EC) No 1620/97 of 4 August 1997 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Turkey on the adjustment of the regime for imports into the European Community of tomato concentrate originating in Turkey and amending Regulations (EEC) No 4115/86 and (EC) No 1981/94
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  European construction;  foodstuff
 Date Published: nan

 14. 8 . 97 EN Official Journal of the European Communities No L 224/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1620/97 of 4 August 1997 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Turkey on the adjustment of the regime for imports into the European Community of tomato concentrate originating in Turkey and amending Regulations (EEC) No 4115/86 and (EC) No 1981/94 Community tariff quotas for certain products originating in Algeria, Cyprus, Egypt, Israel , Jordan , Malta, Morocco, the West Bank and the Gaza Strip, Tunisia and Turkey, and providing detailed rules for extending and adapting these tariff quotas (2), should also be modified to imple ­ ment the new regime for imports into the European Community of tomato concentrate originating in Turkey, as provided for in the abovementioned Agreement, HAS ADOPTED THIS REGULATION: Article 1 The Agreement in the form of an Exchange of Letters between the European Community and Turkey on the adjustment of the regime for imports into the European Community of tomato concentrate originating in Turkey is hereby approved on behalf of the European Com ­ munity. The text of the Agreement is attached to this Regulation . THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 , in conjunction with the first sentence of Article 228 (2) thereof, Having regard to the proposal from the Commission , Whereas consultations have taken place between the European Community and Turkey on the preferential regime applicable to imports into the Community of tomato concentrate originating in Turkey; whereas those consultations were held in the context of the general agri ­ cultural negotiations provided for in the EC-Turkey Asso ­ ciation Council Resolution of 6 March 1995 and whereas they resulted in the conclusion of a new preferential regime for tomato concentrate; Whereas, pending the entry into force of the general agreement on agricultural products originating in Turkey and in order to avoid serious disturbance of the Com ­ munity market in tomato concentrate in the 1997 mar ­ keting year, an agreement has been reached for the entry into force of the agreement concluded for that product to be brought forward; Whereas that Agreement should be approved on behalf of the Community; Whereas Council Regulation (EEC) No 4115/86 of 22 December 1986 on imports into the Community of agricultural products originating in Turkey (') should be amended as regards tomato concentrate; Whereas in Regulation (EEC) No 4115/86 the provisions concerning Greece , Spain and Portugal have become obsolete; whereas that Regulation should be adapted as a result; Whereas Council Regulation (EC) No 1981 /94 of 25 July 1994, opening and providing for the administration of Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Article 3 Regulation (EEC) No 4115/86 is hereby amended as follows: 1 . in Article 1 ( 1 ) and (2) the words 'other than Greece , Spain and Portugal ' shall be deleted; (2) OJ No L 199, 2. 8 . 1994, p. 1 . Regulation as last amended by Regulation (EC) No 592/97 (OJ No L 89, 4 . 4 . 1997, p . 1 ).(') OJ No L 380 , 31 . 12 . 1986, p. 16 . No L 224/2 fENl Official Journal of the European Communities 14. 8 . 97 pean Community, each year for the period from 1 January to 30 June; (c) from 1 July 1998 onwards, 15 000 tonnes of prepared or preserved tomatoes falling within CN codes 2002 90 31 , 2002 90 39, 2002 90 91 and 2002 90 99 originating in Turkey shall be exempt from customs duty on importation into the Euro ­ pean Community, each year for the period from 1 July to 31 December; (d) the tariff quotas referred to in points (a), (b) and (c) shall refer to a dry matter content of 28-30 % by weight. Quantities imported with a different content shall be corrected by means of the coeffi ­ cients listed in the Annex.'; 3 . The following paragraph is hereby added to Article 1 : '3 . The provisions of the Annex relating to prepared or concentrated tomatoes falling within heading 20.02 C of the Common Customs Tariff shall continue to apply only to prepared, unconcentrated tomatoes falling within CN codes 2002 10 , 2002 90 11 and 2002 90 19 .'; 2 . the following subparagraph shall be added to Article 1 (2): 'However, the regime for imports into the Community of tomato concentrate originating in Turkey shall be as follows : (a) 1 5 000 tonnes of prepared or preserved tomatoes falling within CN codes 2002 90 31 , 2002 90 39 , 2002 90 91 and 2002 90 99 originating in Turkey shall be exempt from customs duty on importation into the European Community from 1 September to 31 December 1997; to ensure that the annual quantity to be imported exempt from customs duty does not exceed 30 000 tonnes, the volume of 1 5 000 tonnes will be adjusted by the Commission on the basis of the imports exempt from customs duty in the first part of 1997; (b) from 1 January 1998 onwards, 15 000 tonnes of prepared or preserved tomatoes falling within CN codes 2002 90 31 , 2002 90 39, 2002 90 91 and 2002 90 99 originating in Turkey shall be exempt from customs duty on importation into the Euro ­ 4. The following Annex shall be added : 'ANNEX Tomato concentrate: correction coefficients Dry matter content by weight Coefficients not less than : but less than : 12 14 0,44828 14 16 0,51724 16 18 0,58621 18 20 0,65517 20 22 0,72414 22 24 0,7931 24 26 0,86207 26 28 0,93103 28 30 1 30 32 1,06897 32 34 1,13793 34 36 1,20689 36 38 1,27586 38 40 1,34483 40 42 1,41379 42 93 1,44828 93 100 3,32759' Article 4 Regulation (EC) No 1981 /94 is hereby amended as follows : 1 . In Annex I, Order Nos 09.0207 and 09.0209 shall be inserted as follows: 14. 8 . 97 rENl Official Journal of the European Communities No L 224/3 Order number CN code Description Quota volume per year or indicated period (tonnes) Rate of duty (% ) 09.0207 2002 90 31 2002 90 39 2002 90 91 2002 90 99 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid, other than whole or in pieces, with a dry matter content of not less than 12 % by weight:  from 1 September to 31 December 1997 (')  from 1 January to 30 June, from 1998 onwards 1 5 000, of a dry matter content of 28-30 % by weight (2) 0 09.0209 2002 90 31 2002 90 39 2002 90 91 2002 90 99 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid, other than whole or in pieces, with a dry matter content of not less than 1 2 % by weight:  from 1 July to 31 December, from 1998 onwards 1 5 000, of a dry matter content of 28-30 % by weight (2) 0 ' 2. At the end of Annex I, the following footnotes shall be added: '(') To ensure that the annual quantity to be imported in 1997 exempt from customs duty does not exceed 30 000 tonnes, the quota volume of 15 000 tonnes shall be adjusted by the Commission on the basis of the imports exempt from customs duty in the first part of 1997 . (2) For the administration of these Community tariff quotas, the following coefficients shall be applied to imports of products with a dry matter content other than 28-30 % by weight: Dry matter content by weight Coefficients not less than : but less than : 12 14 0,44828 14 16 0,51724 16 18 0,58621 18 20 0,65517 20 22 0,72414 22 24 0,7931 24 26 0,86207 26 28 0,93103 28 30 1 30 32 1,06897 32 34 1,13793 34 36 1,20689 36 38 1,27586 38 40 1,34483 40 42 1,41379 42 93 1,44828 93 100 3,32759' No L 224/4 fENi Official Journal of the European Communities 14 . 8 . 97 Article 5 The Commission shall adopt detailed rules for the application of this Regulation in ac ­ cordance with the procedure laid down in Article 46 of Regulation (EC) No 2200/96 ('). Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 August 1997 . For the Council The President J. POOS (') OJ No L 297, 21 . 11 . 1996, p. 1 .